Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, CMCC "Cell reselection for the UE on high-speed-dedicated network", 3GPP TSG RAN WG2 Meeting #100, R2-1712616, hereinafter referred to “Intel”) 

	Re claims 1, 6, 7, 13, 14 and 20, Intel discloses a high-speed railway communication system (figure 1) comprising a base station and a terminal for .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Jeong et al (US 20080227447, “Jeong”).

Re claims 2, 8 and 15, Intel discloses all of the limitations of the base claim, but fails to disclose in response to that the system message comprises a first information element (an indicator), the first information element representing that the first cell is the cell providing dedicated network service for high-speed railway, determine that the first cell is the cell providing dedicated network service for high-speed railway; and in response to that the system message does not comprise the first information element, determine that the first cell is the cell providing common public network for LTE. However, Jeong discloses including an indicator (first information element) indicating whether a cell is a special cell (paragraph [0042]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Intel with Jeong for the benefit of providing efficient utilization of network resources by determining whether to include an indicator in system information or not based on the cell type.

Claims 4, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Chong et al (US 20170201925, “Chong”).
	Re claims 4, 10 and 17, Intel discloses all of the limitations of the base claim, but fails to disclose setting a first Tracking Area Code (TAC), the first TAC representing that the first cell is the cell providing dedicated network service for high-speed railway; in response to that the first cell is the cell providing dedicated network service for high-speed railway, adding the first TAC to the system message; and in response to that the first cell is the cell providing common public network for LTE, not adding the first TAC to the system message. However, Chong discloses using TAC to identify a dedicated .

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Yang et al (US 20160255564, “Yang”).
	Re claims 12 and 19, Intel discloses all of the limitations of the base claim, but fails to disclose in response to that the first cell is the cell providing dedicated network service for high-speed railway and a movement speed of the terminal is higher than a first speed threshold value, determine to access the first cell, and initiate an access process to the first cell; and in response to that the first cell is the cell providing common public network for LTE and the movement speed of the terminal is lower than a second speed threshold value, the second speed threshold value being less than or equal to the first speed threshold value, determine to access the first cell, and initiate the access process to the first cell. However, Yang discloses determining whether a UE is traveling faster than a predetermined speed and performing ce1l selection based on the speed of UE (figure 5). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Intel with Yang for the benefit of allowing access to a high-speed railway dedicated network or a public network based on UE speed.


Allowable Subject Matter

Claims 3, 5, 9, 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/